UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7282



EVANS O. IBE,

                                              Plaintiff - Appellant,

          versus


RICHARD CATERISANO, Acting District Director,
Immigration and Naturalization Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
2256-MJG)


Submitted:   January 21, 2000             Decided:   January 28, 2000


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evans O. Ibe, Appellant Pro Se. Michael Peter Lindemann, Sr., Ethan
B. Kanter, Office of Immigration Litigation, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Evans O. Ibe, a citizen of Nigeria, appeals from the district

court’s order dismissing his 28 U.S.C. § 2241 (1994) petition for

lack of subject matter jurisdiction. The petition sought review of

a 1992 final order of deportation issued by the Board of Imm-

igration Appeals (Board) and of the Board’s 1999 order denying

Ibe’s motion to reopen.   The district court dismissed the petition

because § 242(g) of the Immigration and Nationality Act, 8 U.S.C.A.

§ 1252(g) (West 1999), removed jurisdiction of the federal courts

over final orders of deportation.    Ibe filed a timely notice of ap-

peal.   Ibe has also filed in this court a motion for the prepara-

tion of transcripts at government expense.

     An alien detained under a final order of deportation may seek

review of issues of pure law through a petition filed under § 2241.

See Bowrin v. INS, 194 F.3d 483 (4th Cir. 1999).   Nevertheless, Ibe

has failed to raise in his petition any issues of pure law over

which the district court had jurisdiction.    We affirm the district

court’s order for that reason.   We deny Ibe’s motion for prepara-

tion of a transcript at government expense.    A transcript of Ibe’s

deportation proceedings is in the administrative record, and that

record is before the court. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-




                                 2
terials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                3